Citation Nr: 1100148	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  06-30 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to January 1971.  
His decorations include the Purple Heart, Army Commendation 
Medal, and Combat Medical Badge.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In October 2009, the Board denied service connection for the 
cause of the Veteran's death.  The appellant, his widow, appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In October 2010, pursuant to a Joint Motion for Remand 
(JMR), the Court vacated the October 2009 Board decision and 
remanded the matter for further consideration by the Board.  


FINDINGS OF FACT

1.  The Report of Transfer or Discharge, DD Form 214, shows that 
the Veteran served in Vietnam from September 6, 1968 to August 
28, 1969.  

2.  The Veteran's death certificate shows that he died in August 
2004, at age 56.  The cause of death was listed as ventricular 
fibrillation due to myocardial ischemia, due to coronary artery 
disease.  




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 101(16), 1110, 
1310 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In September 
2005, prior to the initial adjudication of her claim, the RO 
provided the appellant with a letter explaining to her the type 
of evidence necessary to substantiate her claim, as well as an 
explanation of what evidence was to be provided by her and what 
evidence the VA would attempt to obtain on her behalf.  This 
complied with the requirements of VCAA.  Further, as the Board is 
granting in full the benefits sought on appeal, any error that 
might have been committed with respect to either the duty to 
notify or the duty to assist was harmless and will not be further 
discussed.  

Criteria

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  The service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  

Discussion

The following discussion does not address the reasons that the 
previous decision was vacated and remanded.  However, the Board 
must consider all bases for a claim that are reasonably raised by 
the record.   See Solomon v. Brown, 6 Vet. App. 396, 400 (1994); 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. 
Derewinski, 1 Vet. App. 127, 130 (1991).  In this case, the 
appellant's representative notes that a change in the regulations 
supports the claim.  The Board has considered this approach and 
finds it does, indeed support the claim.  

On August 31, 2010, VA published a change to the applicable 
regulation, 38 C.F.R. § 3.309(e).  That regulation provides that 
if a Veteran was exposed to an herbicide agent during active 
service, the listed diseases will be service-connected.  Based on 
information received from the National Academy of Sciences (NAS) 
the Secretary of Veterans Affairs determined that certain 
diseases, including Ischemic Heart Disease should be added to the 
list in subsection (e).  Since the Veteran served almost a year 
in Vietnam, he is presumed to have been exposed to herbicide 
agents.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  Thus, these 
presumptions combine to establish that the Veteran's ischemic 
heart disease was incurred in service as the result of his 
exposure to herbicides while serving in Vietnam.  Unfortunately, 
the ischemic heart disease resulted in the Veteran's premature 
death.  Consequently, service connection for the cause of the 
Veteran's death is granted.   


ORDER

Service connection for the cause of the Veteran's death is 
granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


